Sherwood, J.
This is an application for a writ of certiorari directed to the judges of the Kansas City court of appeals.
This writ, under constitutional provisions, is strictly the common-law writ of that name ; it only brings up the record, and can only reach errors or defects which appear on the face of the record of the tribunal to which it is issued, and which are jurisdictional in their nature. Railroad v. State Board, 64 Mo. 294. As the Kansas City court of appeals confessedly had jurisdiction this must prevent the issuance of the writ prayed for, and it is denied.
All concur.